DETAILED ACTION
Allowable Subject Matter
Claims 5–8 are allowed. Claims 1–4 have been cancelled and claims 5–8 are new in the amendment filed on June 24th, 2022.
The purpose of this corrected Notice of Allowance is to correct dependent claims that depend upon cancelled claim 1.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  
6. (Currently Amended) The melt localization device according to claim [[1]]5, characterized in that the vertical peripheral storage channels of the upper and lower cassettes are located on the same axial axis with a corresponding radial rib of the cooled case.  
7. (Currently Amended) The melt localization device according to claim [[1]]5, characterized in that a depth of the combined vertical central storage channel formed by the upper cassettes and the lower cassette exceeds a depth of each of the plurality of combined vertical peripheral storage channels.  
8. (Currently Amended) The melt localization device according to claim [[1]]5, characterized in that a damper is installed in the combined vertical central storage channel, and comprises a central shell, power ribs connected to the central shell, inclined plates located between the power ribs, and clamps that secure the damper to the cooled case.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nitin K. Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 2628